Citation Nr: 1617728	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 60 percent for the service-connected coronary artery disease (CAD).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  The Veteran died in December 2013, during the course of the appeal; the present Appellant, who is the Veteran's surviving spouse, has been accepted as the substitute claimant for pursuing the Veteran's appeal to resolution.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued a current 60 percent rating for the service-connected CAD.

The Appellant testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in February 2015.  A transcript of her testimony is of record.   In conjunction with the hearing she submitted additional medical treatment records directly to the Board, along with a waiver of review by the Agency of Original Jurisdiction (AOJ); the Board has accepted this additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.  


FINDINGS OF FACT

1.  The Veteran's coronary artery disease (CAD) was productive of a workload of 3 or less metabolic equivalents (METs) that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.

2.  Based on the Board's award of a 100 percent rating for CAD, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation of 100 percent for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Codes 7005, 7017 (2015).

2.  The requirements for SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(i) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's action below represents a complete grant of the benefit claimed on appeal, discussion of the duties to notify and assist is not required.

Evaluation of CAD

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/CAD).  Also applicable is DC 7015 (atrioventricular block).  The rating criteria of DC 7005 and DC 7015 are identical, and are as follows in relevant part.   A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, for LV dysfunction with an EF of less than 30 percent.

The Veteran's present claim for increased rating was received in April 2011.  The period under appellate review accordingly begins April 2010, one year prior to the claim.  38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992).

The Veteran had VA surgery for vocal cord polyps in May 2010.  The preoperative anesthesia notes characterize the Veteran's heart as having regular rate and rhythm, and also noted that electrocardiogram (EKG) in April 2010 showed normal sinus rhythm (NSR). 

The Veteran had a VA examination of the heart in May 2010 in which he reported having very occasional angina, some edema and dyspnea with minimal exertion (of note, the Veteran also had chronic obstructive pulmonary disease, or COPD).  The Veteran denied taking nitroglycerin currently.  His current medications consisted of aspirin, Lisinopril and Rosuvastatin; the examiner noted the Veteran required continuous medication for his heart disease.  The examiner also noted the Veteran had no history of congestive heart failure and did not have current congestive heart failure.  On examination, EF was greater than 50 percent (estimated 55-65 percent).  The examiner stated that the functional assessment per stress test was less than 3 METs, but also stated that the estimated activity level was more than 3 METs and up to 5 METs, based on being able to do light indoor chores and to walk with many stops.  The examiner, a physician, noted the Veteran was currently unemployed, having retired in 1995 due to back problems.  The examiner's current diagnosis was CAD with myocardial infarction (MI); the examiner also diagnosed rheumatic heart disease, pre-service and resolved without residual per echocardiogram.

The VA physician who performed the examination cited above issued an addendum in November 2010 stating that the Veteran's functional capacity was estimated to be 3-5 METs, based on what he could do around the house and his activities of daily living (ADLs).

In April 2011 the Veteran presented to the VA outpatient clinic in atrial fibrillation, with heart rate of 136 by EKG.  The Veteran was treated with Digoxin.  Ten days later the Veteran's heart rate was down to 86 by EKG; he also had an echocardiogram (echo) in which the EF was 55-65 percent by visual estimate.  

The Veteran had another VA heart examination in July 2011, performed by the same VA physician who had performed the examination in 2010.   The examiner noted the Veteran was taking continuous medication for his heart disease; specifically, Lisinopril, Atenolol, Digoxin, aspirin, Amlodipine and Rosuvastatin.  Based on the Veteran's responses the examiner estimated that 3-5 METs would cause dyspnea and fatigue, but not angina, dizziness or syncope (per the examination checklist, 1-3 METs is consistent with activities such as eating, dressing, showering and slow walking for 1-2 blocks at 2 MPH; 3-5 METs is consistent with activities such as light yard work including weeding, mowing the lawn with a power mower or brisk walking at 4 MPH).  The examiner stated the Veteran did not have congestive heart failure.  The examiner's current diagnosis was chronic ischemic heart disease (IHD).  

A VA staff physician submitted a letter in September 2011 stating that the Veteran developed atrial fibrillation as a cardiac abnormality in April 2011 and now required continuous oxygen supplementation.

The file contains a letter from Dr. Alfred Smith dated in February 2012 stating that the Veteran was currently being treated for atrial fibrillation.  The Veteran was taking blood thinners and needed to be monitored closely.  

A VA primary care clinic (PCC) treatment note in October 2012 notes atrial fibrillation currently being treated with Atenolol and Digoxin.  Treatment plan was to repeat EKG and echo in the near future.

As noted in the Introduction, the Veteran died in December 2013, and his surviving spouse is the current substituted Appellant.

The Appellant testified before the Board in February 2015 that she is a registered nurse with 27 years of experience, 3 of which were in a cardiac transplant unit and 10 of which were in a men's service unit; she accordingly considers herself qualified to see the signs of congestive heart failure.  She testified that she observed the Veteran to exhibit signs of congestive heart failure over the years, becoming worse in the last 2-3 years of the Veteran's life.  The Veteran had unsteady gait and fell down stairs.  The Veteran needed a lift chair because he could not perform ADLs due to shortness of breath.  The Appellant had to procure an aide to help the Veteran with bathing and meals.  As regard estimated METs, the Appellant stated the Veteran could not mow the lawn and could not walk 4 MPH; in fact, he could barely walk to the mailbox.  The Appellant stated these worsened symptoms began in approximately 2011.

In March 2015 a VA physician who had been involved in the Veteran's treatment wrote a letter stating that prior to the Veteran's death his cardiac METs were less than 4.  In the same month the VA physician executed a VA IHD Benefits Questionnaire attesting that the Veteran's estimated METs level was 1-3 resulting in dyspnea, fatigue, angina, dizziness and syncope; the Veteran's EF was 55-65% per the EKG in April 2011.

On review of the evidence above, the Board finds the Veteran's exercise capacity was less than 3 METs, as endorsed by the Veteran's attending VA physician and consistent with the Appellant's eyewitness account of the Veteran's actual functional capacity.  The Board notes that the higher evaluation of 3-5 METs that was noted by the VA examiner in May 2010 and again in July 2011 was an estimate based on the Veteran's ability to perform ADLs; to the degree that the Veteran's own report of his functional capacity disagrees with the Appellant's report, the Board resolves benefit of the doubt in favor of the Appellant, especially given the endorsement by the Veteran's own attending VA physician.

In sum, the Board finds the criteria for a rating of 100 percent for CAD have been met.  The claim on appeal is accordingly granted. 

Entitlement to SMC

The Board must consider entitlement to SMC if fairly raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a total disability rating for service-connected disability (TDIU) if granted for a single disability; or, on the basis of a temporary total rating.

The Board having awarded a 100 percent evaluation for CAD, the first element of entitlement to SMC at the (s) rate is shown.  The Veteran also had service connection for the following disabilities: lumbosacral spine, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; and, posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  Bilateral factor of 3.6 percent applies to the peripheral neuropathy disabilities.  When combined under 38 C.F.R. § 4.25 (Combined Rating Table), these additional service-connected disabilities have a combined evaluation of 60 percent.  Accordingly, the second element of entitlement to SMC at the (s) rate is shown.

Accordingly, SMC at the statutory housebound (s) rate is granted.


ORDER

A rating of 100 percent for CAD is granted, subject to the regulations pertaining to the payment of monetary benefits.

SMC at the (s) rate is granted, subject to the regulations pertaining to the payment of monetary benefits.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


